United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, TERMINAL ANNEX
HELIPORT, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0786
Issued: February 16, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 28, 2021 appellant filed a timely appeal from a March 10, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal Employees’

1

Appellant submitted a timely oral argument request before the Board. 20 C.F.R. § 501.5(b). Appellant contended
that oral argument should be granted so that he can argue that the brain should be included in the list of scheduled
members for determining a schedule award. Pursuant to the Board’s Rules of Procedure, oral argument may be held
in the discretion of the Board. 20 C.F.R. § 501.5(a). The Board, in exercising its discretion, denies appellant’s request
for oral argument because this matter requires an evaluation of the medical evidence presented. As such, the argument
on appeal can adequately be addressed in a decision based on a review of the case record. Oral argument in this appeal
would further delay issuance of a Board decision and not serve a useful purpose. As such, the oral argument request
is denied and this decision is based on the case record as submitted to the Board.

Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 3
ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award .
FACTUAL HISTORY
On May 8, 1975 appellant, then a 35-year-old mail foreman, filed a traumatic injury claim
(Form CA-1) alleging that on that day he sustained a left forearm cut during an altercation with
another employee who struck him while sitting at his desk. OWCP accepted the claim for left
forearm laceration and atypical paranoid disorder, post-traumatic syndrome disorder (PTSD), and
major depressive disorder with melancholia. Appellant stopped work on July 28, 1978. OWCP
paid him wage-loss compensation, on the periodic rolls as of June 16, 2002.
On November 1, 2020 appellant filed a claim for compensation (Form CA-7) for a schedule
award.
In a development letter dated December 31, 2020, OWCP informed appellant that no
medical evidence had been submitted with his claim and informed him of the type of evidence
required to establish his schedule award claim. It advised him that the only accepted conditions
were left forearm laceration, unspecified paranoid state, and PTSD and that there was no provision
under FECA for payment of a schedule award for emotional conditions. OWCP afforded appellant
30 days to provide the requested evidence.
In response to OWCP’s development letter, appellant submitted a January 28, 2021 report
from Dr. Emelita B. Talag, a Board-certified psychiatrist, who diagnosed PTSD and psychotic
disorder. Dr. Talag advised that appellant was permanently disabled from work with no
expectation of any improvement to the degree to function in a workplace or job.
By decision dated March 10, 2021, OWCP denied appellant’s schedule award claim,
finding that the evidence of record was insufficient to establish permanent impairment of a
scheduled member or function of the body due to his accepted work injury. It noted that he had
previously been informed that there is no provision in FECA to pay a schedule award for an
emotional condition.

2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the March 10, 2021 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

2

LEGAL PRECEDENT
The schedule award provisions of FECA 4 and its implementing regulations 5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the American Medical Association, Guides
to the Evaluation of Permanent Impairment (A.M.A., Guides)6 as the appropriate standard for
evaluating schedule losses. 7 As of May 1, 2009, schedule awards are determined in accordance
with the sixth edition of the A.M.A., Guides.8 The Board has approved the use by OWCP of the
A.M.A., Guides for the purpose of determining the percentage loss of use of a member of the body
for schedule award purposes. 9
No schedule award is payable for a member, function, or organ of the body that is not
specified in FECA or the implementing regulations. 10 The list of scheduled members includes the
eye, arm, hand, fingers, leg, foot, and toes. 11 Additionally, FECA specifically provides for
compensation for loss of hearing and loss of vision. 12 By authority granted under FECA, the
Secretary of Labor expanded the list of scheduled members to include the breast, kidney, larynx,
lung, penis, testicle, tongue, ovary, uterus/cervix and vulva/vagina. 13 Neither FECA nor the
regulations provide for the payment of a schedule award for the permanent loss of use of the back

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

A.M.A., Guides (6 th ed. 2009).

7

Id. at § 10.404. See also J.C., Docket No. 20-1071 (issued January 4, 2021); Ronald R. Kraynak, 53 ECAB
130 (2001).
8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); see also Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a
(March 2017).
9

J.C., supra note 7; P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

10

D.K., Docket No. 21-0303 (issued July 8, 2021); D.L., Docket No. 20-0059 (issued July 8, 2020); W.C., 59 ECAB
374 (2008); Anna V. Burke, 57 ECAB 521 (2006).
11

5 U.S.C. § 8107(c).

12

Id.

13

Id. at § 8107(c)(22); 20 C.F.R. § 10.404(a).

3

or the body as a whole. 14 Moreover, FECA and its implementing regulations do not specifically
authorize payment of a schedule award f or loss of cognitive function. 15
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
OWCP accepted that appellant sustained left forearm laceration and atypical paranoid
disorder, PTSD, and major depressive disorder with melancholia due to the May 8, 1975
employment injury. On November 12, 2020 appellant filed a Form CA-7, claiming a schedule
award.
OWCP, on December 31, 2020, requested that appellant submit a permanent impairment
evaluation from his physician addressing the extent of any employment-related permanent
impairment using the A.M.A., Guides. It also advised that there was no provision under FECA
for schedule awards for emotional condition.
Appellant did not, however, submit an impairment evaluation or other medical evidence
establishing permanent impairment due to a scheduled member of function of the body. OWCP
received a January 28, 2021 report from Dr. Talag documenting appellant’s psychiatric diagnoses.
However schedule awards are not payable under FECA for psychiatric conditions. 16 The Board
has previously explained that FECA does not authorize payment of schedule award benefits for
impairment attributable to mental and/or behavioral disorders. 17 The Board has also previously
explained that the brain is not considered an organ as that term is defined under FECA. 18 Neither
OWCP nor the Board has the authority to enlarge the terms of FECA or to make an award of
benefits under terms other than those specified in the statute. 19 Appellant has not submitted any
medical evidence establishing a permanent impairment due to a scheduled member or function of
the body and thus has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

14

Id.

15

A.S., Docket No. 12-1375 (issued February 12, 2013); Brent A. Barnes, 56 ECAB 336, 339 (2005).

16

P.L., Docket No. 15-1285 (issued February 5, 2016); Brent A. Barnes, id.

17

A.S., supra note 15.

18

Id.; see also 5 U.S.C. § 8101(19).

19

G.S, Docket No. 17-1318 (issued October 11, 2017); S.K., Docket No. 08-848 (issued January 26, 2009).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the March 10, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 16, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

